DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 12:  the claim element “the data distribution ratio of the second base station” lacks antecedent basis. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sivanesan et al. (US 9,560,684 B2).
Regarding claim 1:
Sivanesan discloses an adjustment method for data transmission adapted for a first base station (Fig. 1A, MeNB) and user equipment (Fig. 7, Mobile Device) being selectively connected to the first base station and a second base station (Fig. 1A, SeNB) at the same time (Column 2, Line 59-Column 3, Line 22, “dual connectivity architecture”), the adjustment method for data transmission comprising: determining a remaining load amount, wherein the remaining load amount is a residual capacity used for at least one data bearer to store at least one data packet (Fig. 6, 610 (threshold level)); determining a load demand amount required for a to-be-transmitted data bearer in the at least one data bearer, wherein the load demand amount is a capacity required for a plurality of data packets corresponding to the to-be-transmitted data bearer (Fig. 6, 610 (number of packets in the retransmission buffer)); and determining, according to a comparison result between the remaining load amount and the load demand amount, that a portion of the data packets corresponding to the to-be-transmitted data bearer is split to the second base station for transmission (Fig. 6, 610-630 (i.e. splitting a bearer based on the retransmission buffer and a selected threshold)). 
	Regarding claim 2:

	Regarding claim 7:
Sivanesan discloses a base station (Fig. 1A, MeNB), wherein user equipment (Fig. 7, Mobile Device) is selectively connected to the base station and a second base station (Fig. 1, SeNB) at the same time, the base station comprising: an inter-base-station transmission interface (Fig. 1A, X2) configured to communicate with the second base station; and a processor (inherent element) coupled to the inter-base-station transmission interface and configured to perform (See rejection of claim 1 above): determining a remaining load amount, wherein the remaining load amount is a residual capacity used for at least one data bearer to store at least one data packet; determining a load demand amount required for a to-be-transmitted data bearer in the at least one data bearer, wherein the load demand amount is a capacity required for a plurality of data packets corresponding to the to-be-transmitted data bearer; and determining, according to a comparison result between the remaining load amount and the load demand amount, that a portion of the data packets corresponding to the to-be-transmitted data bearer is split to the second base station for transmission through the inter-base-station transmission interface. 
Regarding claim 8:
Sivanesan further discloses wherein the processor is configured to perform: in response to the comparison result that the remaining load amount is not greater than the load demand amount, splitting the portion of the data packets corresponding to the to-be-transmitted data bearer to the second base station for transmission; or in response to the comparison result that the remaining load amount is greater than the load demand amount, transmitting, only by either of the second base station or the first base station, the data packets corresponding to the to-be-transmitted data bearer (Fig. 6, 610 (i.e. split a bearer when packets in retransmission buffer exceeds the selected threshold level)).
	
	Allowable Subject Matter
Claims 3-5 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/Primary Examiner, Art Unit 2465